DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang et al., hereinafter Wang, US Publication No. 2016/0372468 in view of Chu et al., hereinafter Chu, US Patent No. 9,735,029.

Regarding Claim 1, Wang teaches an integrated circuit comprising: 
a first region corresponding to a first circuit and comprising a first dummy pattern and a first signal pattern which are spaced apart from each other by a predetermined width in a conductive layer and extend in parallel in a first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], see finFET array comprising finFET unit cells, the finFET unit cell including metal strip patterns, e.g. 210 and 220, and dummy patterns, e.g. 216, that are separated by a predetermined distance D3 and that extend in parallel to each other in a direction 402); and 
a second region corresponding to a second circuit which is identical to the first circuit and comprising a second dummy pattern and a second signal pattern which are spaced apart from each other by the predetermined width in the conductive layer and extend in parallel in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], see finFET array comprising finFET unit cells, the finFET unit cell including metal strip patterns, e.g. 210 and 220, and dummy patterns, e.g. 216, that are separated by a predetermined distance D3 and are parallel to each other), 
wherein the first signal pattern and the second signal pattern are configured so that a first signal and a second signal corresponding to each other in the first circuit and the second circuit are respectively applied to the first signal pattern and the second signal pattern (Wang paragraph [0025], wherein the metal strip patterns are connected to a circuit, with respective finFET unit cells connected to respective signals from the circuit). 
Wang does not explicitly teach wherein the predetermined width corresponds to a width of a spacer.
Chu teaches wherein the predetermined width corresponds to a width of a spacer (Chu Col. 3, Lines 44-62, wherein the spacing between metal lines corresponds to a spacer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Chu to apply the known technique of SADP as taught by Chu to improve on the fabrication of devices as taught by Wang, yielding the predictable results of improved manufacturability and resolution.

Regarding Claim 2, Wang further teaches wherein each of the first dummy pattern and the second dummy pattern is configured to be electrically floated, or 
wherein each of the first dummy pattern and the second dummy pattern is configured so that a constant potential or a normal signal is applied thereto (Wang paragraph [0031], wherein the dummy patterns are floating).

Regarding Claim 3, Wang further teaches wherein each of the first signal pattern and the second signal pattern has a first length in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], wherein the metal strip patterns have a length), and 
wherein each of the first dummy pattern and the second dummy pattern has a second length equal to or greater than the first length in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], wherein the length of the metal strip patterns and the dummy patterns are the same).

Regarding Claim 4, Wang further teaches wherein the first region further comprises a third dummy pattern spaced apart from the first signal pattern by the predetermined width in the conductive layer and extending in parallel in the first horizontal direction (Wang Fig. 4 and paragraphs [0035]-[0039], wherein there is an additional dummy pattern that may be inserted, for example the two dummy patterns 216 and 226 on either side of metal strip 230), and 
wherein the second region further comprises a fourth dummy pattern spaced apart from the second signal pattern by the predetermined width in the conductive layer and extending in parallel in the first horizontal direction (Wang Fig. 4 and paragraphs [0035]-[0039], wherein there is an additional dummy pattern that may be inserted, for example the two dummy patterns 216 and 226 on either side of metal strip 230).

Regarding Claim 5, Wang does not explicitly teach wherein either: each of the first dummy pattern, the second dummy pattern, the third dummy pattern, and the fourth dummy pattern corresponds to a mandrel pattern, and each of the first signal pattern and the second signal pattern corresponds to a non-mandrel pattern, or 
each of the first dummy pattern, the second dummy pattern, the third dummy pattern, and the fourth dummy pattern corresponds to a non-mandrel pattern, and each of the first signal pattern and the second signal pattern corresponds to a mandrel pattern.
Chu teaches wherein either: each of the first dummy pattern, the second dummy pattern, the third dummy pattern, and the fourth dummy pattern corresponds to a mandrel pattern, and each of the first signal pattern and the second signal pattern corresponds to a non-mandrel pattern, or 
each of the first dummy pattern, the second dummy pattern, the third dummy pattern, and the fourth dummy pattern corresponds to a non-mandrel pattern, and each of the first signal pattern and the second signal pattern corresponds to a mandrel pattern (Chu Col. 3, Lines 63-67 and Col. 4, Lines 1-27, wherein dummy patterns can correspond to non-mandrel patterns while active metals can correspond to mandrel patterns or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Chu to apply the known technique of SADP as taught by Chu to improve on the fabrication of devices as taught by Wang, yielding the predictable results of improved manufacturability and resolution.

Regarding Claim 6, Wang further teaches wherein the first dummy pattern, the first signal pattern, the second signal pattern, and the second dummy pattern are sequentially aligned in a second horizontal direction perpendicular to the first horizontal direction (Wang Fig. 4, wherein the metal strip patterns and the dummy patterns are aligned in the direction 400 perpendicular to the direction 402).

Regarding Claim 7, Wang does not explicitly teach wherein either: 
each of the first dummy pattern and the second signal pattern corresponds to a mandrel pattern, and each of the first signal pattern and the second dummy pattern corresponds to a non-mandrel pattern, or 
each of the first dummy pattern and the second signal pattern corresponds to a non-mandrel pattern, and each of the first signal pattern and the second dummy pattern corresponds to a mandrel pattern.
Chu teaches wherein either: each of the first dummy pattern and the second signal pattern corresponds to a mandrel pattern, and each of the first signal pattern and the second dummy pattern corresponds to a non-mandrel pattern, or 
each of the first dummy pattern and the second signal pattern corresponds to a non-mandrel pattern, and each of the first signal pattern and the second dummy pattern corresponds to a mandrel pattern (Chu Col. 3, Lines 63-67 and Col. 4, Lines 1-27, wherein dummy patterns can correspond to non-mandrel patterns while active metals can correspond to mandrel patterns or vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Chu to apply the known technique of SADP as taught by Chu to improve on the fabrication of devices as taught by Wang, yielding the predictable results of improved manufacturability and resolution.

Regarding Claim 8, Wang further teaches wherein the first signal is a complementary signal of the second signal (Wang Fig. 7, wherein signals are complementary).

Regarding Claim 10, Wang teaches a method of manufacturing an integrated circuit, the method comprising: 
obtaining information about a first signal pattern and a second signal pattern having the same shape in a conductive layer (Wang Fig. 1 and paragraphs [0002], [0020]-[0022] and [0031], wherein information regarding finFET unit cells containing metal strip patterns, or signal patterns, are obtained to create the design of a finFET array, the finFET unit cells being identical); 
placing in a design layout the first signal pattern and the second signal pattern each extending in a first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], see finFET array comprising finFET unit cells, the finFET unit cell including metal strip patterns, e.g. 210 and 220, that extend in a direction 402); 
placing in the design layout a first dummy pattern which is spaced apart from the first signal pattern by a first pitch and extends in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], see finFET array comprising finFET unit cells, the finFET unit cell including dummy patterns, e.g. 216, that are separated from the metal strip patterns by a predetermined distance D3 and that extend in parallel to each other in a direction 402); 
placing in the design layout a second dummy pattern which is spaced apart from the second signal pattern by the first pitch and extends in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], see finFET array comprising finFET unit cells, the finFET unit cell including dummy patterns, e.g. 216, that are separated from the metal strip patterns by a predetermined distance D3 and that extend in parallel to each other in a direction 402); and 
forming the integrated circuit based on the design layout, the integrated circuit comprising first and second signal patterns that correspond to the first and second signal patterns of the design layout and first and second dummy patterns that correspond to the first and second dummy patterns of the design layout (Wang paragraph [0020], wherein the semiconductor device is manufactured based on the layout).
Wang does not explicitly teach wherein the first pitch corresponds to a pitch between a mandrel pattern and a non-mandrel pattern.
Chu teaches wherein the first pitch corresponds to a pitch between a mandrel pattern and a non-mandrel pattern (Chu Col. 3, Lines 44-62, wherein the spacing corresponds to the spacing between metal lines that includes mandrels and non-mandrels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Chu to apply the known technique of SADP as taught by Chu to improve on the fabrication of devices as taught by Wang, yielding the predictable results of improved manufacturability and resolution.

Regarding Claim 11, Wang further teaches wherein each of the first dummy pattern and the second dummy pattern of the integrated circuit is configured to be electrically floated, or 
wherein each of the first dummy pattern and the second dummy pattern of the integrated circuit is configured so that a constant potential or a normal signal is applied thereto (Wang paragraph [0031], wherein the dummy patterns are floating).

Regarding Claim 12, Wang further teaches wherein each of the first signal pattern and the second signal pattern has a first length in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], wherein the metal strip patterns have a length), and 
wherein each of the first dummy pattern and the second dummy pattern has a second length equal to or greater than the first length in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], wherein the length of the metal strip patterns and the dummy patterns are the same).

Regarding Claim 13, Wang further teaches placing a third dummy pattern which is spaced apart from the first signal pattern by the first pitch and from the first dummy pattern by a second pitch which is two times the first pitch, the third dummy pattern extending in the first horizontal direction (Wang Fig. 4 and paragraphs [0035]-[0039], wherein there is an additional dummy pattern that may be inserted, for example the two dummy patterns 216 and 226 on either side of metal strip 230); and 
placing a fourth dummy pattern which is spaced apart from the second signal pattern by the first pitch and the second dummy pattern by the second pitch, the fourth dummy pattern extending in the first horizontal direction (Wang Fig. 4 and paragraphs [0035]-[0039], wherein there is an additional dummy pattern that may be inserted, for example the two dummy patterns 216 and 226 on either side of metal strip 230).

Regarding Claim 14, Wang does not explicitly teach wherein the placing of the first signal pattern and the second signal pattern comprises placing the first signal pattern and the second signal pattern to be spaced apart from each other by the first pitch.
Chu teaches wherein the placing of the first signal pattern and the second signal pattern comprises placing the first signal pattern and the second signal pattern to be spaced apart from each other by the first pitch (Chu Figs. 1-2 and Col. 3, Lines 44-62, wherein signal lines may be directly adjacent to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Chu to apply the known technique of SADP as taught by Chu to improve on the fabrication of devices as taught by Wang, yielding the predictable results of improved manufacturability and resolution.

Regarding Claim 15, Wang further teaches wherein the placing of the first dummy pattern comprises determining a width of the first dummy pattern, based on a width of the first signal pattern and the first pitch (Wang paragraph [0031], wherein design rules are met, which determines width and separation), and 
wherein the placing of the second dummy pattern comprises determining a width of the second dummy pattern, based on a width of the second signal pattern and the first pitch (Wang paragraph [0031], wherein design rules are met, which determines width and separation).

Regarding Claim 17, Wang teaches a method of manufacturing an integrated circuit, the method comprising: 
obtaining information about a signal pattern (Wang Fig. 1 and paragraphs [0002], [0020]-[0022] and [0031], wherein information regarding finFET unit cells containing metal strip patterns, or signal patterns, are obtained to create the design of a finFET array); 
placing in a design layout the signal pattern extending in a first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], see finFET array comprising finFET unit cells, the finFET unit cell including metal strip patterns, e.g. 210 and 220, that extend in a direction 402); 
placing in the design layout a first dummy pattern which is spaced apart from the signal pattern by a first pitch and extends in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], see finFET array comprising finFET unit cells, the finFET unit cell including dummy patterns, e.g. 216, that are separated from the metal strip patterns by a predetermined distance D3 and that extend in parallel to each other in a direction 402); and 
forming the integrated circuit based on the design layout, the integrated circuit comprising a signal pattern that corresponds to the signal pattern of the design layout and a first dummy pattern that corresponds to the first dummy pattern of the design layout (Wang paragraph [0020], wherein the semiconductor device is manufactured based on the layout), and 
wherein the placing of the first dummy pattern comprises determining a width of the first dummy pattern, based on a width of the signal pattern and the first pitch (Wang paragraph [0031], wherein design rules are met, which determines width and separation).
Wang does not explicitly teach obtaining information about a signal pattern  comprised in a critical path; 
wherein the first pitch corresponds to a pitch between a mandrel pattern and a non-mandrel pattern.
Chu teaches obtaining information about a signal pattern comprised in a critical path (Chu Col. 9, Lines 36-67 and Col. 10, Lines 1-3, wherein information about critical paths in the circuit are obtained); 
wherein the first pitch corresponds to a pitch between a mandrel pattern and a non-mandrel pattern (Chu Col. 3, Lines 44-62, wherein the spacing corresponds to the spacing between metal lines that includes mandrels and non-mandrels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Chu to apply the known technique of SADP as taught by Chu to improve on the fabrication of devices as taught by Wang, yielding the predictable results of improved manufacturability and resolution.

Regarding Claim 18, Wang further teaches wherein the first dummy pattern is configured to be electrically floated, or 
wherein the first dummy pattern is configured so that a constant potential or a normal signal is applied thereto (Wang paragraph [0031], wherein the dummy patterns are floating).

Regarding Claim 19, Wang further teaches wherein a length of the first dummy pattern in the first horizontal direction is equal to or greater than a length of the signal pattern in the first horizontal direction (Wang Fig. 1 and paragraphs [0020]-[0022] and [0031], wherein the length of the metal strip patterns and the dummy patterns are the same).

Regarding Claim 20, Wang further teaches placing in the design layout a second dummy pattern which is spaced apart from the signal pattern by the first pitch and spaced apart from the first dummy pattern by a second pitch which is two times the first pitch, the second dummy pattern extending in the first horizontal direction (Wang Fig. 4 and paragraphs [0035]-[0039], wherein there is an additional dummy pattern that may be inserted, for example the two dummy patterns 216 and 226 on either side of metal strip 230 spaced by two times the first pitch).

Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang modified by Chu as applied to claims 1 and 10 above, and further in view of Li et al., hereinafter Li, US Publication No. 2020/0126911.

Regarding Claim 9, Wang does not explicitly teach a one time programmable (OTP) region comprising a fuse, 
wherein the fuse comprises: 
a pair of dummy patterns spaced apart from each other in the conductive layer; and 
a fuse pattern configured to be fused between the pair of dummy patterns, the fuse extending by passing through a region between the pair of dummy patterns, and 
wherein either: 
the pair of dummy patterns correspond to mandrel patterns, and the fuse pattern corresponds to a non-mandrel pattern, or 
the pair of dummy patterns correspond to non-mandrel patterns, and the fuse pattern corresponds to a mandrel pattern.
Li teaches a one time programmable (OTP) region comprising a fuse (Li Fig. 2 and paragraphs [0043]-[0044], see fuse 103), 
wherein the fuse comprises: 
a pair of dummy patterns spaced apart from each other in the conductive layer (Li Fig. 2 and paragraph [0045], see dummy patterns 104 or 105); and 
a fuse pattern configured to be fused between the pair of dummy patterns, the fuse extending by passing through a region between the pair of dummy patterns (Li Fig. 2 and paragraphs [0043]-[0044], see fuse 103 that extends between the dummy patterns), and 
wherein either: 
the pair of dummy patterns correspond to mandrel patterns, and the fuse pattern corresponds to a non-mandrel pattern (Li Figs. 4-5 and paragraph [0045], wherein the dummy patterns are mandrel patterns and the fuse is a non-mandrel pattern), or 
the pair of dummy patterns correspond to non-mandrel patterns, and the fuse pattern corresponds to a mandrel pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang modified by Chu and Li to apply the known technique of including fuses in the fabrication process for finFETs as taught by Li to improve on the finFETs as taught by Wang modified by Chu, yielding the predictable results of improved device performance and improved functionality as taught in Li paragraph [0035].

Regarding Claim 16, Wang does not explicitly teach forming a fuse in the conductive layer, wherein the forming of the fuse comprises: 
placing a pair of dummy patterns spaced apart from each other by a second pitch which is two times the first pitch; and 
placing a fuse pattern extending by passing through a region between the pair of dummy patterns.
Li teaches forming a fuse in the conductive layer (Li Fig. 2 and paragraphs [0043]-[0044], see fuse 103), 
wherein the forming of the fuse comprises: 
placing a pair of dummy patterns spaced apart from each other by a second pitch which is two times the first pitch (Li Fig. 2 and paragraph [0045], see dummy patterns 104 or 105 that are spaced from the fuse by a spacing twice the distance of each to the fuse); and 
placing a fuse pattern extending by passing through a region between the pair of dummy patterns (Li Fig. 2 and paragraphs [0043]-[0044], see fuse 103 that extends between the dummy patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang modified by Chu and Li to apply the known technique of including fuses in the fabrication process for finFETs as taught by Li to improve on the finFETs as taught by Wang modified by Chu, yielding the predictable results of improved device performance and improved functionality as taught in Li paragraph [0035].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851